DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:  on page 68, in line 26, “42B” should read, “41B”.
Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and/or 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 15/809704, 14/761079, 61/717732 and 61/752526, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The following claim limitations are not adequately supported in the manner required by pre-AIA  35 U.S.C. 112, first paragraph:
	a) In claim 1: 
	“determine diameters for a combined centerline set by selecting the first vessel diameter or the second vessel diameter from corresponding sample points of the first centerline set and the second centerline set based on at least one of: 
	(i) image intensity at the corresponding sample points of the first medical image and the second medical image,
	(ii) vessel length in proximity to the sample points of the first centerline set and the second centerline set, and
	(iii) absence of a vessel crossing in proximity to the sample points of the first centerline set and the second centerline set”
	b) In claim 4: 
	“wherein selecting the first or second vessel diameter based on (ii) includes selecting the longer vessel length in proximity to the sample points of the first centerline set and the second centerline set”
	c) In claim 5: 
	“wherein the vessel length in proximity to the sample points of the first centerline set and the second centerline set is based on a vessel length between two vessel nodes”
	The claims noted above are therefore not entitled to the benefit of the filing dates of the referenced applications.  The following options are available to Applicant: (1) cancel the new matter in the current application to retain the benefit claim, (2) change the relationship of the current application to a continuation-in-part (CIP), thus affording the claims at issue the filing date of the CIP, or (3) delete the benefit claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had 
	a) In claim 1: 
	“determine diameters for a combined centerline set by selecting the first vessel diameter or the second vessel diameter from corresponding sample points of the first centerline set and the second centerline set based on at least one of: 
	(i) image intensity at the corresponding sample points of the first medical image and the second medical image,
	(ii) vessel length in proximity to the sample points of the first centerline set and the second centerline set, and
	(iii) absence of a vessel crossing in proximity to the sample points of the first centerline set and the second centerline set”
	b) In claim 4: 
	“wherein selecting the first or second vessel diameter based on (ii) includes selecting the longer vessel length in proximity to the sample points of the first centerline set and the second centerline set”
	c) In claim 5: 
	“wherein the vessel length in proximity to the sample points of the first centerline set and the second centerline set is based on a vessel length between two vessel nodes”
	Although parts of the abstract mirror some of the language of claim 1, this does not satisfy the written description requirement, as there is no other description anywhere else in the 

Subject Matter Not Found in the Prior Art
The subject matter of claim 1 was not found in the prior art of record.  Claims 2-8 depend from claim 1.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Application Publication 20150302578 to Grady et al. teachers determining diameters along plurality of centerline locations, and creating a combined estimate of coronary vessel model.
	U.S. Patent Application Publication 20150342551 to Lavi et al. teaches determining vascular resistance based on vascular diameter.
	U.S. Patent Application Publication 20170286628 to Shim teaches that the resistance value of coronary artery vessel is calculated based on total flow velocity of coronary artery and cross-sectional area of a branch.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JON CHANG/Primary Examiner, Art Unit 2665